Citation Nr: 9926173	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-46 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel
INTRODUCTION

The veteran had active military service from December 1963 to 
June 1968.  He had service in Vietnam.  He died in July 1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded by the Board in November 1997 and is now 
before the Board for further appellate review.


FINDINGS OF FACT

1.  Cholangiocarcinoma which caused the veteran's death in 
July 1995, was not diagnosed or shown during the veteran's 
military service or within one year after his separation from 
service.

2.  The medical evidence does not show that a service 
connected disability caused or contributed to cause the 
veteran's death.


CONCLUSIONS OF LAW

1.  Cholangiocarcinoma which caused the veteran's death was 
not incurred in or aggravated during service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

2.  A service incurred or aggravated disability did not cause 
or contribute to cause the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his lifetime the veteran did not establish entitlement 
to service connection for any disability.  A report of 
autopsy shows that the cause of the veteran's death in July 
1995 was cholangiocarcinoma of the biliary tract.

Service medical records consisting of only entrance and 
separation examinations and an immunization record reveal no 
evidence of carcinoma.

The veteran was hospitalized in June 1995 complaining of left 
upper quadrant pain of several weeks' duration and jaundice.  
It was reported that he had a history of heavy alcohol 
intake.  A sonogram of the right upper abdomen showed 
cholelithiasis without choledocholithiasis.  Blood sugar was 
approximately 300 and bilirubin was as high as 20.  A CAT 
scan of the upper abdomen showed moderate biliary ductal 
dilatation throughout the liver.  He was readmitted to the 
hospital approximately one week later and further examination 
resulted in a diagnosis of probable cholangiocarcinoma.  He 
was referred to the Memorial Sloan-Kettering Cancer Center 
for further evaluation.  He died in that hospital three days 
after admission.  The primary diagnosis was obstructive 
jaundice in setting of Klatskin's tumor.  An autopsy report 
revealed that he had developed cholangiocarcinoma at the 
junction of the right and left hepatic bile ducts.

The appellant testified at a hearing before a hearing officer 
at the RO in December 1996.  She stated that she first met 
the veteran in 1969 and that they were married in 1972.  She 
related that the veteran had rashes on his body at certain 
times of the year which he called jungle rot and that after a 
few years he developed hypertension and skin cancers on his 
face.  She reported that she knew of no problem with the 
veteran's liver until about March 1995.  She asserted that 
she had been told by a doctor that a germ infestation in the 
water in Southeast Asia causes the type of cancer that the 
veteran had.
In a letter dated in December 1996 Frank G. Rienzo, M.D., 
stated that the veteran died of cholangiocarcinoma of the 
biliary tract.  He opined that it was safe to assume that 
there was an epidemiological medical connection between the 
veteran's death and his service in Southeast Asia.  He 
further stated that while the relationship may be difficult 
to prove, it was equally difficult to disprove.  He indicated 
that a connection was reasonable to assume.  

In a letter in December 1996 Jennifer L. Giardina, D.O., 
stated that there was a reasonable medical certainty that the 
veteran's cause of death, cholangiocarcinoma of the biliary 
tract, was related to his time of service in Vietnam.

The appellant also submitted copies of excerpts from medical 
literature showing that liver cancer is more common in Asia 
than in the United States.  The higher incidence of liver 
cancer and cholangiocarcinoma was attributed to hepatitis and 
to liver flukes.

In a memorandum dated in January 1997 a VA physician listed 
several possible causes of cholangiocarcinoma and noted that 
there was no mention of herbicides (Agent Orange) among the 
possible etiological factors.  It was further noted that all 
available medical evidence, including the autopsy report, was 
negative for any liver flukes parasitic infestation.

In May 1998 the appellant submitted a copy of an Internet 
article concerning carcinogenesis.  The article indicated a 
relationship between certain types of cancer and liver fluke 
infection and chemicals and environmental factors present in 
Southeast Asia.

The appellant testified at a hearing before a member of the 
Board at the RO in May 1998.  She again indicated that the 
veteran first developed liver problems a short time before 
his death.  She reported that the veteran's mother had breast 
cancer and that his step-father had some type of lymphoma.

The claims file was sent to an independent medical expert 
with expertise in oncology for review and an opinion on the 
following question:

Is there a reasonable probability that 
the veteran's cholangiocarcinoma was 
related to his service in Vietnam?

The expert's response read in part:

The answer to your question is 
categorically no.  [The veteran] never 
had evidence of liver fluke infection 
during his life or at autopsy.  This 
would have been the only association with 
the possibility of cholangiolar carcinoma 
being related to his service.

Conversely, it is noted that [the 
veteran] had several post-service 
occupations consisting of commercial 
painter, marine sales and service, and 
fire fighting.  These occupations, more 
than his service experience, could have 
contributed to his cholangiolar 
carcinomas, as rubber, vinyl, oil, gas, 
automotive, and wood finishing are 
occupations at increased risk of 
cholangiolar carcinoma in the Western 
world.  His identified occupations 
include factors common to those cited as 
associated with cholangiolar carcinoma.

It is equally likely, and considerably 
more likely than his service experience, 
that he had a genetic cause for his 
cancer.  Specifically p53 mutations are 
common (50-60%) in cases of cholangiolar 
carcinoma and it is noted that [the 
veteran] had a history of squamous cell 
cancer of the skin as well as a melanoma.  
Moreover, his family history is positive 
for breast cancer and lymphoma suggesting 
that a genetic based p53 mutation may 
exist in his family and have contributed 
to his cancer and those of his first 
degree relatives.

In a statement dated in April 1999 the appellant noted that 
the independent medical expert referred to a family history 
of lymphoma, but that it was the veteran's step-father, not 
his biological father who had lymphoma.  She further noted 
that the veteran's squamous cell cancer and melanoma were 
consistent with exposure to sun and dioxin in Vietnam.  

To establish service connection for the cause of the 
veteran's death the appellant must show that a service 
connected disability caused or contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  In the case of cholangiocarcinoma, 
it may be presumed to have been incurred in service if it was 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In this case the primary cause of the veteran's death was 
cholangiocarcinoma.  That disability was not shown during 
service or within one year after the veteran's separation 
from service.  The medical literature presented by the 
appellant is general in nature and tends to show that a 
higher incidence of cholangiocarcinoma found in Southeast 
Asia may be due to liver flukes.  However, there is no 
medical evidence showing that the veteran had liver flukes or 
that he was exposed to any specific carcinogen during his 
service in Vietnam.  The opinions of Drs. Rienzo and Giardina 
appear to be based only on a statistically higher incidence 
of cholangiocarcinoma present in Southeast Asia rather than 
on any causal connection between carcinogenic exposure in 
service and the veteran's cholangiocarcinoma which was first 
shown almost 30 years after the veteran's separation from 
service.  The independent medical expert, who reviewed the 
veteran's file in detail after his death, was of the opinion 
that there was nothing in the veteran's record to show any 
association between his cholangiocarcinoma and his service.  
The error in that opinion, mentioning the veteran's step-
father's lymphoma as a part of the veteran's family history, 
does not significantly affect the reasoning expressed by the 
independent medical expert in arriving at his conclusion that 
there was no association between his cholangiocarcinoma 
service experience.  There is still no objective evidence 
that the veteran, as argued, indeed had liver fluke infection 
(which could have caused cholangiocarcinoma).  Accordingly, 
the Board finds no basis for establishing service connection 
for the cholangiocarcinoma which was the primary cause of the 
veteran's death on a direct or presumptive basis.  Since it 
is not shown that service connected disability caused or 
contributed to cause the veteran's death, service connection 
for the cause of death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

